                     UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION-DETROIT

IN THE MATTER OF:

MOOSE M. SCHEIB,

        Debtor.                                     Case No. 21-42581
                                                    Chapter 7
                                                    Hon. Mark A. Randon
__________________________/
KELLY SILVERA JARRETT

        Plaintiff,                                  Adv. Proc. No. 21-04167-Mar
v.                                                  Hon. Mark A. Randon

MOOSE SCHEIB, a/k/a MUSTAPHA SCHIEB

     Defendant.
 __________________________________________________________________
           REPORT OF PARTIES’ RULE 26(f) CONFERENCE

     Pursuant to Fed. R. Bankr. P. 7026 and Fed. R. Civ. P. 26(f), a conference was held

on September 22, 2021, via telephone and was participated in by:

               Solomon M. Radner and Paul F. Doherty for
               plaintiff Kelly Silvera Jarrett

               Jeffrey H. Bigelman for defendant Moose Schieb

        This is submitted as the required report of that conference.

        (1) Initial Disclosures required by Fed. R. Civ. P. 26(a)(1).
         The parties will exchange by October 15, 2021.



                                               1

     21-42581-mar    Doc 69   Filed 09/22/21       Entered 09/22/21 16:37:48   Page 1 of 4
   (2) Discovery Plan. The parties propose the following discovery plan:

   (a)      Discovery will be needed on the following subjects:

                1. Plaintiff’s claims and Defendant’s defenses.

   (b) All discovery commenced in time to be completed by:
       March 1, 2022

  (c) Maximum of interrogatories by each party to any other party: 30

  (d) Maximum number requests for admission by each party to any other
      party: 30

  (e) Maximum number of depositions by plaintiff(s) and by defendant(s):
      Five each.

  (f) Each deposition limited to maximum of seven hours unless extended
      by agreement of parties.

  (g) Reports from retained experts under Fed. R. Civ. P. 26(a)(2) due:
      from plaintiff by December 15, 2021from defendant by January 15,
      2022.

  (h) Supplementation under Fed. R. Civ. P. 26(e) in a timely manner as
      required by the court rule.

   (i) Discovery of electronically stored information

            (i) This adversary proceeding involves the discovery of
            electronically stored information

            (ii) Pursuant to E.D. Mich. LBR 7026-4, the Model Order
            Relating to the Discovery of Electronically Stored Information
            approved by the District Court will apply.

    (3)      Other Agreed Upon Items.

         (a) Plaintiff is granted leave through, and the deadline is October 15,
             2021 to join additional parties and to amend the pleadings.
                                            2

21-42581-mar      Doc 69   Filed 09/22/21       Entered 09/22/21 16:37:48   Page 2 of 4
      (b) Defendant is granted leave through, and the deadline is, November 1,
          2021, to join additional parties and to amend pleadings.

      (c) All potentially dispositive motions must be filed by March 15, 2022

      (d) The proceeding will be ready for trial by April 15, 2022 . The trial is
          expected to take approximately three trial days.

      (e) Jury Trial Matters.

         (i) [x] a jury trial was not timely demanded and is waived; or

     (f) The parties agree that:

                 [ ] This is a core proceeding; or

                 [x] This is a non-core proceeding otherwise related to the
                      bankruptcy case.

      (g) [x] The parties consent to the Bankruptcy Court entering a final order
      or judgment in this proceeding; or

             [ ] The parties do not consent to the Bankruptcy Court entering
      a final order or judgment in this proceeding.

   (4) Other matters. N/A

   (5) Matters not agreed upon or insufficiently addressed by the foregoing. N/A


                                               /s/ Solomon M. Radner
                                               Solomon M. Radner (P73653)
                                               Paul F. Doherty (P36579)
                                               Attorney for Plaintiff

                                                /s/ Jeffrey H. Bigelman
                                                Jeffrey H. Bigelman (P61755)
                                                Attorney for Defendant



                                          3

21-42581-mar   Doc 69    Filed 09/22/21       Entered 09/22/21 16:37:48   Page 3 of 4
             UNITED STATES BANKRUPTCY COURT
IN THE MATTER OF:

MOOSE M. SCHEIB,

        Debtor.                                      Case No. 21-42581
                                                     Chapter 7
                                                     Hon. Mark A. Randon
__________________________/
KELLY SILVERA JARRETT

        Plaintiff,                                   Adv. Proc. No. 21-04167-Mar
v.                                                   Hon. Mark A. Randon

MOOSE SCHEIB, a/k/a MUSTAPHA SCHIEB

     Defendant.
___________________________________________________

                              CERTIFICATE OF SERVICE

        I hereby certify that on September 22, 2021, a true and correct copy of the

foregoing Report of Parties’ Rule 26(F) Conference, was filed with the Clerk of the

Court using the CM/ECF system, which will send notification of such filing to all ECF

participants.

                                         Respectfully Submitted,

                                         JOHNSON LAW, PLC
                                     By: /s/ Solomon M. Radner
                                         Solomon M. Radner (P73653)
                                         Paul F. Doherty (P36579)
                                         Attorneys for Plaintiff
                                         535 Griswold St., Ste 2632
                                         Detroit, MI 48226
                                         (313)324-8300
                                         pdoherty@venjohnsonlaw.com
Date: September 22, 2021                 sradner@venjohnsonlaw.com
                                                4

     21-42581-mar    Doc 69    Filed 09/22/21       Entered 09/22/21 16:37:48   Page 4 of 4
